Chalmers, J.,
delivered the opinion of the court.
The relator, as clerk of the Chancery Court of Noxubee County, moved in said court for an allowance to himself of the sum of $100 for ex officio services for two years, being $50 for each year ; which motion was overruled. By the fee-bill of the Code of 1857, the Circuit Courts were authorized to make such allowances to the circuit clerks, upon the presentation of detailed fee-bills, approved by the district attorney ; but, although the clerks of the Chancery Courts were declared entitled, “ for all other services (after the specification of some of their services), to the same fees as are allowed clerks-of Circuit Courts for similar services,” this did not entitle them to the ex officio allowance of $50 per annum. The two courts were at that time blended into one, with but one clerk and one judge. Because the State paid no costs in State cases, there was allowed the clerk in the Circuit Court, upon. *501the approval of the district attorney, the extra sum of $50 per annum, to recompense to that extent his services in such •cases. “The similar services” rendered in the Chancery Court could not, of course, apply to criminal prosecutions, but referred only to fees to be charged against litigants for services not specified in that portion of the act in relation to the Chancery Courts, but which were fully set forth in the more elaborate summary of clerical duties in that portion relating to the Circuit Courts. The law-giver enumerated a few only of the duties and fees prescribed for chancery clerks, and referred,'as to all others, to those provided for circuit ■clerks. This did not embrace the extra allowance of $50 per ¡annum, to be granted on the approval of the district attorney, in the Circuit Court.
By sect. 1361 of the Code of 1871, the several boards of supervisors were authorized to make “to the chancery clerks an annual allowance of $50, and also the compensation of $3 per day for their services in those tribunals.
In the act of March 6, 1875, by which the fees of all officers were revised and established, this authorization to the boards of supervisors to make such allowances was omitted (Acts Peg.. Sess. 1875, p. 137) ; but by the act of July 31, 1875 (Acts Spec. Sess., p. 25), it was declared that “ clerks of the Chancery Courts, and sheriffs, shall receive the same compensation for ex officio services as was allowed prior to 1st of January, 1875.” So far as chancery clerks are concerned, this revived only their right to receive allowances from the boards of supervisors, since this was the only compensation for ex officio services to which they were entitled, by law prior to the 1st of January, 1875.
Judgment affirmed.